Citation Nr: 1601517	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  04-35 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for non-Hodgkin's lymphoma.

3.  Entitlement to a compensable evaluation for residuals status post-removal of left ovary and fallopian tube due to granular cell tumor.  

4.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

5.  Entitlement to a disability evaluation in excess of noncompensable from October 1, 2003 and in excess of 10 percent from October 1, 2004 for hallux valgus of the right foot.

6.  Entitlement to a disability evaluation in excess of 20 percent for recurrent lumbosacral strain.

7.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1983 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge (AVLJ) at a September 2015 Board hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has urged in testimony that her service-connected residuals status post-removal of left ovary and fallopian tube due to granular cell tumor, hemorrhoids, non-Hodgkin's lymphoma, degenerative disc disease of the cervical spine, hallux valgus of the right foot and recurrent lumbosacral strain are more severe than indicated by the currently-assigned ratings throughout the entire period on appeal.  In a December 2015 written communication, she requested that she be afforded examinations in conjunction with her increased rating claims.  In this regard, the Board notes that the most recent VA examination report of record for each disability is fairly remote, each having occurred between 2003 and 2007.  In light of the Veteran's credible statements that her disability picture is more severe for each of these disabilities, and mindful that the most recent examinations are approximately between 8 and 13 years old, examinations must be afforded to accurately assess her current level of each functioning with regard to each of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As to her claim for service connection for a left knee disability, the Veteran's service treatment records document injury to the left knee, beginning in 1985, and she testified in 2015 that she has had left knee pain related on a fairly continued basis.  The most recent VA examination for the knee, dated in September 2003, noted left retropatellar pain syndrome and normal left knee on X-ray.  Current treatment records do not specifically address the left knee.  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no medical opinion evidence addressing whether she has a left knee disability that is related to service, the Board will order examination to determine whether there is in fact a current left knee disability and, if so, any causal relationship between the disability and incidents in service.  

Additionally, the Veteran testified in September 2015 that she would obtain private treatment records from her current providers, John Hopkins and Patient First in Odenton, Maryland.  While she in fact forwarded records from Johns Hopkins in December 2015, no records have been forthcoming from Patient First.  The record also indicates that she sought treatment at Ft. Meade Medical Clinic in 2004, Ann Arundel Medical Center in 2007 and at Walter Reed in 2006.  As these potentially relevant records have been identified by the Veteran, the VA should make an attempt to obtain these records.  See 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from (a) Patient First of Odenton, Maryland; (b) Walter Reed, including those dated in 2006; (c) Ft. Meade Medical Clinic, including those dated in 2004; (d) Ann Arundel Medical Center dated in 2007; and (e) any other treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the Veteran's VBMS record as appropriate.

2.  After completion of the above, afford the Veteran appropriate VA examinations that address the functional impairment resulting from her service-connected residuals status post-removal of left ovary and fallopian tube due to granular cell tumor, hemorrhoids, non-Hodgkin's lymphoma, degenerative disc disease of the cervical spine, hallux valgus of the right foot and recurrent lumbosacral strain throughout the period on appeal.  

All indicated evaluations, studies, and tests deemed necessary must be accomplished, and all findings reported in detail.

3.  Then, schedule the Veteran for a VA medical examination to determine the current nature and the likely etiology of the claimed left knee disability.  All indicated tests must be conducted.  The examiner should elicit from the Veteran and record a full clinical history referable to the claimed disability.  The Veteran's electronic record must be reviewed, including the Veteran's service treatment records, VA and private records, as well as her lay statements and testimony which the Board considers credible.  

Based on his/her review of the case, the examiner should opine as to whether any left knee disability that has been present during the pendency of this claim is at least as likely as not (meaning likelihood of at least 50%) began in or is related to service, including the documented left knee injuries.  

4.  The rationale for all opinions expressed should be provided.  The examiners should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




